DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/24/2022. In particular, claim 1 has been amended to recite that the propylene-based elastomer composition comprises “a polypropylene-based elastomer having at least about 75wt.% units derived from propylene and less than about 25wt.% of units derived from at least one of ethylene and/or C4-C20 alpha-olefins, based on the weight of the propylene-based elastomer, and having a triad tacticity of three propylene units by 13
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106750944) and further in view of Williams (US 2017/0066894). As the CN document is not in English, citations are made to the translation. 
Huang teaches polypropylene foamed beads (¶2) where the foamed beads are composed of a polypropylene resin and elastomer (¶9). Because the composition is derived from a polypropylene and an elastomer, the composition of Huang falls in the scope of a propylene-based elastomeric composition.  Huang teaches examples using polypropylene and elastomer (¶36). Huang teaches examples which have densities of 47.6 g/L, 46.4 g/L, and 48.1 g/L (Table) which corresponds to densities of 0.0476 g/cm3, 0.0464 g/cm3, and 0.0481 g/cm3 respectively. These densities within the ranges recited in claims 1-3 and 24.
Huang teaches a cell diameter of 50-300 microns (¶15) which falls in the range recited in instant claim 12. The foams of Huang have more than 2 cells (Fig. 2).
Huang does not explicitly recite the size of the foam bead (claims 4-5).  However, it would have been obvious to one of ordinary skill in the art to form a bead with a size that falls in the claimed range when the desired articles require such sizes. See MPEP 2144.04(IV)(A).  Huang does not teach a specific size.  One of ordinary skill in the art would readily be able to tailor the size of the foam beads of Huang, depending in the desired size of the foam bead. Huang is not limited to any particular size of bead. It would be obvious to one of ordinary skill in the art, based on the teachings of Huang, to produce a large foam bead when a large foam bead is desired. It would be obvious to make a smaller size bead should a smaller size bead be desired. Selection of a size of bead and formation of said size is not a novel concept. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. 
Huang does not expressly recite that the propylene-based elastomer comprises the amount of units derived from propylene or the amount of units derived from ethylene and/or C4 to C20 alpha-olefins, based on the propylene-based elastomer, as recited in amended instant claim 1. Huang does not expressly recite the triad tacticity or heat of fusion recited in instant claim 1. Huang does not explicitly recite the density of the composition itself has a density as recited in instant claim 7. Huang does not expressly recite that the composition comprises the amount of ethylene or the melt flow rate recited in amended claim 8. Huang does not expressly recite the amounts or propylene-derived units and ethylene-derived units recited in claim 9.  Huang does not discuss the properties of claim 10 or 14. Claim 15 depends from claim 14. 
However, Williams teaches foamed compositions comprising a propylene based elastomer (abstract) which include examples such as Vistamaxx (¶51) and give specific examples of Vistamaxx 6102 (¶138) which has a density of 0.862 g/cm3, 16% by weight ethylene-derived units and has a heat of fusion of about 5 J/g, an MFR of about 3 g/10 min, and a mm triad tacticity of about 90% mm (¶138). These properties meet the limitations of claims 7-10. Williams teaches that the propylene-based elastomer has (1) a melting temperature of less than or equal to 110ºC (¶36); (2) a melt flow rate of from 0.5 to 50 g/10 min (ASTM D1238, 2.16kg at 230ºC) (¶25); (4) a weight average molecular weight of, preferably, 50,000 g/mol to 400,000 g/mol (¶37); (5) a number average molecular weight, preferably, of 100,000 to 500,000 g/mol (¶38); (6) a molecular weight distribution of, preferably, 1.8 to 3 or 4 (¶39). Williams does not expressly disclose the Shore D hardness. However, given that the polypropylene-based elastomer has an identical melting point; melt flow rate; weight average molecular weight; number average molecular weight; and molecular weight distribution, as well as an identical triad tacticity and amounts of ethylene and propylene as the instantly claimed propylene-based elastomer, evidence is provided that the propylene-based elastomers of Williams are identical to those used in the instant claims. These identical propylene-based elastomers will have the same properties as the propylene-based elastomers of the instant claims, including the Shore D hardness required by instant claim 14. 
The compositions of Williams comprise propylene and from 3 to 35wt% by weight of ethylene or a C4 to C20 alpha-olefin derived units based on the weight of the propylene-based elastomer. See ¶12-13. In one particular embodiment, the propylene-based elastomer comprises from 5wt% to 16wt% ethylene-derived units, with the remaining units being derived from propylene (see ¶30). This falls entirely within the ranges of amended instant claim 1 and amended instant claim 8, as well as the range of instant claim 9. 
Both Huang and Williams relate to the field of polypropylene foam products (see ¶2 of Huang and ¶93 of Williams) used in, for example, packaging (see ¶4 of Huang and ¶93 of Williams). It would have been obvious to use the propylene based elastomers of Williams in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Willaims) to the foams of Huang. Williams states that the object of the invention is to provide the properties of stretchability, elasticity, softness while maintaining good processability, which is achieved by using the specified propylene-based elastomer described above. See ¶11 of Willaims.
Huang in view of Williams does not explicitly recite the expansion ratio of at least 3 (claim 6). However, the expansion ratio is a property of the process of foaming and does not provide any structural information of the product itself. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Huang in view of Williams teaches a foam bead comprising an identical propylene-based elastomeric composition, the foam bead having a density which falls within the range of the instant claims. Therefore, the claims are met, regardless of by how much the bead has been expanded to produce the density. Huang teaches a closed cell ratio of as high as 90% (¶24) which meets claim 13.


Claims 1-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2004/0254254) and further in view of Williams (US 2017/0066894).
Hashimoto et al. teaches expanded beads produce by combining a polypropylene resin and a thermoplastic polymer and kneading to form a mixture. The kneaded mixture is formed into resin particles which are foamed and expanded to give expanded beads. See abstract. The expanded beads have a density of 10 g/L to 500 g/L, which is equivalent to 0.01 to 0.5 g/cm3. See ¶72. The thermoplastic polymer used to produce the beads of Hashimoto is at least one polymer selected from an ethylene-based polymer, a thermoplastic elastomer, and a propylene-based polymer. When a thermoplastic elastomer and propylene-based polymer are used as the thermoplastic polymer, this meets “propylene-based elastomeric composition” recited in the instant claims. 
Hashimoto et al. teaches expanded beads produce by combining a polypropylene resin and a thermoplastic polymer and kneading to form a mixture. The kneaded mixture is formed into resin particles which are foamed and expanded to give expanded beads. See abstract. The expanded beads have a density of 10 g/L to 500 g/L, which is equivalent to 0.01 to 0.5 g/cm3. See ¶72. The thermoplastic polymer used to produce the beads of Hashimoto is at least one polymer selected from an ethylene-based polymer, a thermoplastic elastomer, and a propylene-based polymer. When a thermoplastic elastomer and propylene-based polymer are used as the thermoplastic polymer, this meets “propylene-based elastomeric composition” recited in the instant claims. 
The density of the expanded beads of Hashimoto overlaps the density recited in claims 2-3. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hashimoto to produce a foam bead having a density which meets the instant claim limitations of instant claims 2-3 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Hashimoto et al. does not explicitly recite the size of the foam bead (claims 4-5).  However, it would have been obvious to one of ordinary skill in the art to form a bead with a size that falls in the claimed range when the desired articles require such sizes. See MPEP 2144.04(IV)(A). Hashimoto does not teach a specific size.  One of ordinary skill in the art would readily be able to tailor the size of the foam beads of Hashimoto, depending in the desired size of the foam bead. Hashimoto is not limited to any particular size of bead. It would be obvious to one of ordinary skill in the art, based on the teachings of Hashimoto, to produce a large foam bead when a large foam bead is desired. It would be obvious to make a smaller size bead should a smaller size bead be desired. Selection of a size of bead and formation of said size is not a novel concept. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. 
Hashimoto does not expressly recite that the propylene-based elastomer comprises the amount of units derived from propylene or the amount of units derived from ethylene and/or C4 to C20 alpha-olefins, based on the propylene-based elastomer, as recited in amended instant claim 1. Hashimoto does not expressly recite the triad tacticity or heat of fusion recited in instant claim 1. Hashimoto does not explicitly recite the density of the composition itself has a density as recited in instant claim 7. Hashimoto does not expressly recite that the composition comprises the amount of ethylene or the melt flow rate recited in amended claim 8. Hashimoto does not expressly recite the amounts or propylene-derived units and ethylene-derived units recited in claim 9.  Hashimoto does not discuss the properties of claim 10 or 14. Claim 15 depends from claim 14. 
However, Williams teaches foamed compositions comprising a propylene based elastomer (abstract) which include examples such as Vistamaxx (¶51) and give specific examples of Vistamaxx 6102 (¶138) which has a density of 0.862 g/cm3, 16% by weight ethylene-derived units and has a heat of fusion of about 5 J/g, a MFR of about 3 g/10 min, and a mm triad tacticity of about 90% mm (¶138). These properties meet the limitations of claims 7-10. Williams teaches that the propylene-based elastomer has (1) a melting temperature of less than or equal to 110ºC (¶36); (2) a melt flow rate of from 0.5 to 50 g/10 min (ASTM D1238, 2.16kg at 230ºC) (¶25); (4) a weight average molecular weight of, preferably, 50,000 g/mol to 400,000 g/mol (¶37); (5) a number average molecular weight, preferably, of 100,000 to 500,000 g/mol (¶38); (6) a molecular weight distribution of, preferably, 1.8 to 3 or 4 (¶39). Williams does not expressly disclose the Shore D hardness. However, given that the polypropylene-based elastomer has an identical melting point; melt flow rate; weight average molecular weight; number average molecular weight; and molecular weight distribution, as well as an identical triad tacticity and amounts of ethylene and propylene as the instantly claimed propylene-based elastomer, evidence is provided that the propylene-based elastomers of Williams are identical to those used in the instant claims. These identical propylene-based elastomers will have the same properties as the propylene-based elastomers of the instant claims, including the Shore D hardness required by instant claim 14. 
The compositions of Williams comprise propylene and from 3 to 35wt% by weight of ethylene or a C4 to C20 alpha-olefin derived units based on the weight of the propylene-based elastomer. See ¶12-13. In one particular embodiment, the propylene-based elastomer comprises from 5wt% to 16wt% ethylene-derived units, with the remaining units being derived from propylene (see ¶30). This falls entirely within the ranges of amended instant claim 1 and amended instant claim 8, as well as the range of instant claim 9. 
Both Hashimoto and Williams relate to the field of polypropylene foam products used in, for example, packaging (see ¶22 of Hashimoto and ¶93 of Williams). It would have been obvious to use the propylene based elastomers of Williams in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Hashimoto.  Williams states that the object of the invention is to provide the properties of stretchability, elasticity, softness while maintaining good processability, which is achieved by using the specified propylene-based elastomer described above. See ¶11 of Williams.
Hashimoto in view of Willaims does not explicitly recite the expansion ratio of at least 3 (claim 6). However, the expansion ratio is a property of the process of foaming and does not provide any structural information of the product itself. Case law holds that:

Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Hashimoto in view of Willaims teaches a foam bead comprising an identical propylene-based elastomeric composition as required by the instant claims, the foam bead having a density which falls within the range of the instant claims. Therefore, the claims are met, regardless of by how much the bead has been expanded to produce the density. 

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Williams does not disclose making foam beads. Applicant further argues that “foam beads and foam layers/films are completely different technical arts,” stating that “Success and performance in one does not predict the other,” as stated on page 8 of the Remarks filed on 1/24/2022. 
This is not persuasive.
Applicants have provided no evidence in support of the contention that polypropylene elastomer materials used for foam beads cannot be used for layers/articles and vice versa. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” Furthermore, as discussed in the rejections above, both Huang and Williams relate to the field of polypropylene-elastomer compositions used to form foams (see ¶2 of Huang and ¶93 of Williams) used in packaging (see ¶4 of Huang and ¶93 of Williams), and both Hashimoto and Williams relate to the field of polypropylene-elastomers used to produce foams for packaging (see ¶22 of Hashimoto and ¶93 of Williams), meaning the references are, in fact, from the same field of endeavor. Stating that foams made of the same type of composition (polypropylene elastomeric material) used to produce the same type of material (foams) used for the same purpose (packaging) are “completely different technical arts” is incorrect and not persuasive. Those of ordinary skill in the art would readily recognize that foam beads can be used to produce layers or articles. For example, foam beads are often used to produce molded articles such as cups, which are a layer of foam beads molded into the shape of a cup. 
Furthermore, Applicant states that the rationale provided in the rejection is “merely conjecture and speculation.” 
This is incorrect and not persuasive. 
Williams expressly and unambiguously states that the objective of the invention disclosed therein is to provide “a combination of stretchability, elasticity, softness while maintaining good processability,” as stated in paragraph 11 of the applied reference, which is achieved by using the polypropylene composition disclosed therein, the polypropylene composition of which has each of the instantly claimed properties. The rationale is present within the applied reference and is not merely a conclusory statement as argued by the Applicants. Furthermore, the rationale applied is not from Applicant’s own specification as argued by Applicant. Again, the teaching is expressly disclosed in ¶11 of Williams. 
Applicant appears to be arguing that the combination of the references relies on Applicant’s own specification (see page 9, second and third full paragraphs of the Remarks filed on 1/24/2022), which appears to be an attempt to argue that the rejection is based on hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of the references relies on a rationale which is not present in, or knowledge gleaned from, the only the Applicant’s disclosure. The rationale, which is that it would have been obvious to use the propylene based elastomers of Williams in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Huang and Hashimoto, is present in ¶11 of the Williams reference and was not provided in Applicant’s own specification. 
Applicant argues that there is not a reasonable expectation of success in the applied prior art references.
This is incorrect and not persuasive. 
Each reference teaches polypropylene based elastomeric materials used to produce foams for packaging applications. There is a reasonable expectation that using the polypropylene composition of Williams to produce the foams of Huang and/or Hashimoto will provide the benefits of stretchability, elasticity, softness while maintaining good processability, as expressly stated in ¶11 of Williams, to the foams of Huang and Hashimoto. The Applicant is reminded that a reasonable expectation of success is provided, as stated in MPEP 2143.02, when: 
…one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).


Applicant has provided neither explanation nor evidence as to why there would not be a reasonable expectation of success. The reasonable expectation is that all three references disclose polypropylene-based elastomer compositions used to produce foams, the foams of which are used in packaging. There is no change to the functions of the polypropylene based elastomers, no change in the function as foams, and no change to the function of the foams as packaging, by combining the references. The beads of Huang and Hashimoto are used to produce articles. ¶38 of Huang states that the beads are formed into sheets. The beads of Hashimoto are molded together to produce articles (¶22). Williams and Hashimoto both disclose flooring material and packaging material (see ¶15 of Williams and ¶22 of Hashimoto). This provides further evidence contradicting the assertion made by Applicant that the references are from “entirely different technical arts,” as stated on page 8 of the Remarks filed on 1/24/2022. The references disclose the same material (polypropylene based elastomers) used to produce the same materials (foams) and used in the same applications (packaging or flooring). Williams is not limited to films, and foam beads can be used to produce foamed layers. 
As to Applicant’s argument with regard to the size of the foam beads, producing a given size for a foam bead is not novel. As discussed in MPEP 2144.04 (IV)(A), limitations relating to the size of an item were not sufficient to patentably distinguish over the prior art. One of ordinary skill in the art would readily be able to tailor the size of a foam bead by increasing or decreasing the diameter of said bead to a desired size, including to the sizes recited in the instant claims. Selection and production of a desired size of a foam bead is not novel. 
Applicants have not addressed the position the in rejection above with regards to claim 6. The expansion ratio is a property of the process of foaming and does not provide any structural information of the product itself. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The prior art teaches a foam bead comprising an identical propylene-based elastomeric composition as required by the instant claims, the foam bead having a density which falls within the range of the instant claims. Therefore, the claims are met, regardless of by how much the bead has been expanded to produce the density. The expansion ratio is a property of a process step, and does not affect the final formed product. When a first bead expands by a ratio of 3, and the final density is 0.29 g/cc, and a second bead expands by a ratio of 2, and the final density is 0.29 g/cc, the final foam beads (the product) are still the same. Thus, Applicants argument is not persuasive. It is noted that the rejection does not rely on a position of inherency. Instead the rejection establishes how the products formed in the prior art are the same as that of the instant claims, regardless by how much the beads are expanded. The limitation of claim 6 is a property of a product-by-process, and stating that the beads of Sample #2-2 expand by a ratio of 2 while others expand by a ratio of 3 is meaningless when the same final product (i.e. a bead of a given density) is formed. The expansion ratio is a product-by-process property, and Applicants have failed to explain how the final formed products of the prior art (note: not the process such as by what ratio a bead is expanded) differ from the final foamed products of the instant claims. The products of the prior art are the same as that of the instantly claimed invention. 
An express rationale to combine the references is provided in the rejection above, the rationale of which is present in the prior art and not present in the Applicant’s own specification. The references are combinable because they are all from the same field of endeavor, which is polypropylene-based elastomer materials used to produce foams, the foams of which are used in packaging applications. One of ordinary skill in the art would readily choose a larger or smaller foam bead size depending on the desired size of the foam bead. See MPEP 2144.04 (IV)(A). Selection and production of a given size of a foam bead is not novel. For these reasons, and the explanations provided above, Applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766